Name: Commission Regulation (EEC) No 162/92 of 24 January 1992 amending Regulation (EEC) No 2436/91 opening an invitation to tender for the sale of baled tobacco held by the German, Greek and Italian intervention agencies
 Type: Regulation
 Subject Matter: trade;  Europe;  trade policy;  plant product
 Date Published: nan

 No L 18/16 Official Journal of the European Communities 25. 1 . 92 COMMISSION REGULATION (EEC) No 162/92 of 24 January 1992 amending Regulation (EEC) No 2436/91 opening an invitation to tender for the sale of baled tobacco held by the German, Greek and Italian intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1737/91 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 5 (3) thereof, Whereas Commission Regulation (EEC) No 2436/91 (*) i opened an invitation to tender for the sale for export of baled tobacco held by the German, Greek and Italian intervention agencies ; Whereas the time limit for take-over of the tobacco by the successful tenderer should be fixed taking account in particular of the quantities in question, of experience gained and of the requirements of sound financial mana ­ gement ; Whereas the conversion rates to be applied should be fixed in such a way that the tenderers can calculate defini ­ tively the prices they offer when they submit their tenders ; Whereas the varieties of tobacco offered in the fourth sale are varieties for which there is great demand on the market ; whereas the results of the first two sales indicate the stability of international market prices and, as a result, distinguishing the lots on the basis of the tobacco harvest year would enhance the value ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2436/91 is hereby amended as follows : 1 . Article 4 is replaced by the following : 'Article 4 The closing date referred to in Article 9 ( 1 ) of Regula ­ tion (EEC) No 3389/73 for removal of the tobacco by the successful tenderer shall be at the end of the third month following the date of publication of the outcome of the invitation to tender in the Official Journal of the European Communities.' 2. Article 7 is replaced by the following : Article 7 Amounts expressed in ecus shall be converted in national currency using the agricultural conversion rates applicable on the deadline for the submission of tenders as provided for in Article 3 .' 3 . The description of the lots for the fourth sale as given in the Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 163, 26. 6 . 1991 , p. 11 . 0 OJ No L 164, 24. 6 . 1985, p. 1 . , (4) OJ No L 201 , 31 . 7 . 1990, p. 9 . 5) OJ No L 222, 10 . 8 . 1991 , p. 23. 25. 1 . 92 Official Journal of the European Communities No L 18/ 17 ANNEX 'Fourth sale Lot No Variety Harvest Stored at intervention agency Weight (kg) 1 Basmas 1986 Ydagep 238 844 2 Basmas 1987 Ydagep 91 826 3 Basmas 1988 Ydagep 3 119 982 4 Basmas 1989 Ydagep 3 168 839 5 Katerini 1986 Ydagep 459 948 6 Katerini Katerini 1988 1988 Ydagep AIMA 2 617 348 402 322 7 Katerini Katerini 1989 1989 Ydagep AIMA 1 817 793 98 170 8 Kaba koulak CI. 1986 Ydagep 1 190 990 9 Kaba koulak CI . 1988 Ydagep 5 723 391 10 Kaba koulak CI . 1989 Ydagep 5 411 171 '